Case: 20-1488   Document: 49     Page: 1    Filed: 02/04/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 DEERE & COMPANY,
                     Appellant

                            v.

                  RICHARD GRAMM,
                        Appellee
                 ______________________

                  2020-1488, 2020-1491
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2015-
 00898, IPR2015-00899.
                  ______________________

                Decided: February 4, 2021
                 ______________________

     JEFFRY M. NICHOLS, Brinks Gilson & Lione, Chicago,
 IL, for appellant. Also represented by JAFON FEARSON,
 JOSHUA JAMES, LAURA A. LYDIGSEN.

    JOHN COTTER, Larkin Hoffman Daly & Lindgren, Ltd.,
 Minneapolis, MN, for appellee. Also represented by
 THOMAS JOHN OPPOLD.
               ______________________

     Before LOURIE, DYK, and MOORE, Circuit Judges.
Case: 20-1488    Document: 49      Page: 2    Filed: 02/04/2021




 2                                DEERE & COMPANY   v. GRAMM



 LOURIE, Circuit Judge.
     Over a half century ago, the Supreme Court decided a
 patent case between one Graham and John Deere, Gra-
 ham v. John Deere Co., 383 U.S. 1 (1966), which estab-
 lished the factual inquiries that underly the legal question
 of obviousness under 35 U.S.C. § 103. We now have an ob-
 viousness case between John Deere and another Gramm.
 John Deere is not so fortunate in the result this time.
      In this case, Deere & Company (“Deere”) appeals from
 two final written decisions of the Patent Trial and Appeal
 Board (“Board”) holding that claims 12–26 of U.S. Patent
 6,202,395 (the “’395 patent”) are not unpatentable as obvi-
 ous. See Deere & Co. v. Gramm, No. IPR2015-00898, 2019
 WL 7000106 (P.T.A.B Dec. 20, 2019); Deere & Co. v.
 Gramm, No. IPR2015-00899, 2019 WL 7000102 (P.T.A.B
 Dec. 20, 2019). 1 Because the Board did not commit legal
 error and substantial evidence supports the Board’s factual
 findings, we affirm.
                        BACKGROUND
     Richard Gramm owns the ’395 patent directed to an
 “apparatus for detecting and controlling the height above
 the soil of an agricultural machine as it traverses a field.”
 See ’395 patent col. 1 ll. 10–13. The ’395 patent explains
 that it can be important to maintain the header of a com-
 bine crop harvester “above the soil [at] a predetermined,
 fixed height.” Id. col. 1 ll. 17–20. Maintaining a height
 above the soil is necessary to “avoid damage to the head
 caused by impact with the soil or other obstruction such as
 a rock” and to avoid “ingestion of non-crop debris which re-
 duces harvesting efficiency and may also cause damage to


     1   The Board’s reasoning relevant to this appeal in
 both final written decisions was identical. In this opinion,
 we will cite the final written decision in IPR 2015-00898
 and refer to it as “Decision.”
Case: 20-1488      Document: 49      Page: 3     Filed: 02/04/2021




 DEERE & COMPANY     v. GRAMM                                    3



 the combine.” Id. col. 1 ll. 22–27. However, the header
 “must also not be raised too high to avoid missing down
 plants which do not extend upwardly a sufficient distance.”
 Id. col. 1 ll. 28–30.
      Relevant to this appeal, the patented apparatus con-
 tains a flexible sensor arm that engages the soil and is
 dragged across the ground as the combine crop harvester
 travels in the forward direction. See id. col. 2 ll. 22–33,
 col. 3 ll. 24–42, col. 6 l. 9–col. 7 l. 16. Attached to the sensor
 arm is a “ball 102 in the shape of an ellipsoid which engages
 the soil as the combine traverses a field.” Id. col. 6
 ll. 17–19. The sensor arm includes “coiled spring 114,”
 which “urges sensor arm 96 in a counterclockwise direction
 of rotation about the motion sensor” and “thus maintains
 the sensor arm 96 at an inclined angle, with the ball 102
 trailing the bracket 26 as the ball engages the soil as the
 combine traverses the field.” Id. col. 6 ll. 36–42. Figures 7
 and 8 illustrate an embodiment of the sensor arm:




 ’395 patent Figs. 7 and 8 (annotation added).
Case: 20-1488    Document: 49     Page: 4    Filed: 02/04/2021




 4                               DEERE & COMPANY   v. GRAMM



    Claim 12 is the only independent claim at issue in this
 appeal:
        12. Apparatus for maintaining a non-cut crop
     header in a crop harvester a designated height
     above the soil as the crop harvester traverses a
     field, said apparatus comprising:
       a generally linear arm coupled to the header and
          having first and second opposed ends,
          wherein the first end of said arm engages and
          is displaced over the soil as the header moves
          above the soil;
       angular deflection sensing means coupled to the
          second end of said arm for measuring a de-
          flection of said arm when the first end of said
          arm encounters irregularities in the soil as
          the header moves above the soil and for
          providing a first signal representing the ex-
          tent of deflection of said arm;
       biasing means for urging said arm to a se-
          lected inclined orientation relative to
          vertical, wherein said arm in said se-
          lected inclined orientation extends be-
          low and aft of said angular deflection
          sensing means as the crop harvester
          moves in a forward direction, said biasing
          means allowing for forward displacement of
          the first end of said arm beyond vertical
          when the crop harvester is moved rearwardly
          while the first end of said arm engages the
          soil without damaging said arm, with said bi-
          asing means again urging said aim to said se-
          lected inclined orientation when the crop
          harvester is again moved in the forward di-
          rection or when the second end of said arm is
          removed from contact with the soil; and
Case: 20-1488     Document: 49     Page: 5    Filed: 02/04/2021




 DEERE & COMPANY   v. GRAMM                                   5



       control means coupled to said header and said
          angular deflection sensing means and re-
          sponsive to said first signal for raising or low-
          ering the header in accordance with said first
          signal in maintaining the header a desig-
          nated height above the soil, wherein said
          flexible arm and angular deflection sensing
          means are attached to a head housing dis-
          posed on a forward portion of said combine
          and said head housing is comprised of polyu-
          rethane and includes a metal tip and a
          mounting bracket for attaching said metal
          tip to a forward end of said head housing, and
          wherein said mounting bracket further cou-
          ples said flexible arm to a forward end of said
          head housing.
 Id. at col. 8 ll. 22–61 (emphasis added).
      Deere filed two petitions for inter partes review (IPR)
 of all claims of the ’395 patent. On September 23, 2015, the
 Board instituted review of claims 1–11 and 27–34, but not
 claims 12–26. On September 22, 2016, the Board issued a
 final written decision in each IPR holding claims 1–11 and
 27–34 unpatentable as obvious. Deere & Co. v. Gramm, No.
 IPR2015-00898, 2016 WL 11503073 (P.T.A.B. Sept. 22,
 2016); Deere & Co. v. Gramm, No. IPR2015-00899, 2016
 WL 11503074 (P.T.A.B. Sept. 22, 2016). We affirmed the
 Board’s final written decisions. Gramm v. Deere & Co., 711
 F. App’x 650 (Fed. Cir. 2018). However, in view of the Su-
 preme Court’s decision in SAS Ins., Inc. v. Iancu, 138 S. Ct.
 1348 (2018), the Supreme Court vacated our affirmance
 and remanded the case for further consideration. Gramm
 v. Deere & Co., 139 S. Ct. 244 (2018). We then recalled the
 mandate, again affirmed the Board’s holding regarding
 claims 1–11 and 27–34, and remanded to the Board for fur-
 ther proceedings regarding claims 12–26.
Case: 20-1488    Document: 49      Page: 6    Filed: 02/04/2021




 6                                DEERE & COMPANY   v. GRAMM



     On December 20, 2019, the Board issued a final written
 decision in each IPR holding that claims 12–26 of the
 ’395 patent were not proven unpatentable as obvious.
 Deere appealed, and we have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                         DISCUSSION
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), but we re-
 view the Board’s factual findings underlying those deter-
 minations for substantial evidence, In re Gartside, 203 F.3d
 1305, 1316 (Fed. Cir. 2000). A finding is supported by sub-
 stantial evidence if a reasonable mind might accept the ev-
 idence as adequate to support the finding. Consol. Edison
 Co. v. NLRB, 305 U.S. 197, 229 (1938). “If two ‘inconsistent
 conclusions may reasonably be drawn from the evidence in
 record, the PTAB’s decision to favor one conclusion over the
 other is the epitome of a decision that must be sustained
 upon review for substantial evidence.’” Elbit Sys. of Am.,
 LLC v. Thales Visionix, Inc., 881 F.3d 1354, 1356 (Fed. Cir.
 2018) (quoting In re Cree, Inc., 818 F.3d 694, 701 (Fed. Cir.
 2016) (internal brackets omitted)).
     This appeal centers on the “biasing means” limitation
 in claim 12, and it is helpful to begin by establishing the
 several issues on which the parties agree. The parties
 agree that, in construing the biasing means limitation, the
 Board correctly determined that it is a means-plus-func-
 tion element that invokes 35 U.S.C. § 112(f). The parties
 further agree that the Board correctly identified the three
 functions of the biasing means as enumerated in the claim,
 the first of which is:
     urging said arm to a selected inclined orientation
     relative to vertical, wherein said arm in said se-
     lected inclined orientation extends below and aft of
     said angular deflection sensing means as the crop
     harvester moves in a forward direction . . . .
Case: 20-1488    Document: 49      Page: 7    Filed: 02/04/2021




 DEERE & COMPANY   v. GRAMM                                 7



 ’395 patent col. 8 ll. 35–39. And the parties agree that the
 corresponding structure to achieve the functions of the bi-
 asing means is the “coiled spring” denoted as compo-
 nent 114 in the figures “and equivalents thereof.” Decision,
 2019 WL 7000106, at *5–7. It is thus undisputed that in
 order to teach the biasing means limitation, a prior art ref-
 erence must teach that a coiled spring or an equivalent
 thereof performs the function of urging the arm to a se-
 lected inclined orientation relative to vertical.
      The parties’ dispute concerns the Board’s application of
 its claim construction in comparing the claim to the prior
 art, specifically the Cleveland reference. 2 Deere contends
 that the Board committed legal error by deviating from its
 claim construction for the biasing means limitation. Deere
 insists that the Board improperly narrowed the claim to
 exclude a scenario in which the biasing means urges the
 arm to the selected inclined orientation through contact
 with the ground. Deere argues that this claim construction
 error led to the erroneous finding that Cleveland’s spring
 does not perform the first function of the biasing means.
     Gramm responds that Deere has not actually raised a
 claim construction issue but rather a challenge to the
 Board’s factual findings about the content of Cleveland’s
 teachings. Gramm further argues that the Board’s find-
 ings regarding Cleveland are supported by substantial ev-
 idence. For the reasons that follow, we agree with Gramm.
     First and foremost, we reject Deere’s attempt to obtain
 de novo review of a factual finding by reframing it as
 though it presents a claim construction issue. It is well-
 established that “[o]ur validity analysis is a two-step pro-
 cedure.” TI Grp. Auto. Sys. (N. Am.), Inc. v. VDO N. Am.,
 L.L.C., 375 F.3d 1126, 1139 (Fed. Cir. 2004). “The first step
 involves the proper interpretation of the claims. The



     2   U.S. Patent 3,611,286.
Case: 20-1488     Document: 49      Page: 8    Filed: 02/04/2021




 8                                 DEERE & COMPANY    v. GRAMM



 second step involves determining whether the limitations
 of the claims as properly interpreted are met by the prior
 art.” Id. (quoting Beachcombers, Int’l, Inc. v. WildeWood
 Creative Prods., Inc., 31 F.3d 1154, 1160 (Fed. Cir. 1994)).
 The first step of interpreting the claims is a question of law,
 but the second step of determining whether the alleged
 prior art met the claim limitations is a question of fact.
 Elmer v. ICC Fabricating, Inc., 67 F.3d 1571, 1574 (Fed.
 Cir. 1995); see also Graham, 383 U.S. at 17–18 (establish-
 ing the “basic factual inquiries” underlying obviousness, in-
 cluding “the scope and content of the prior art” and the
 “differences between the prior art and the claims at issue”).
     Here, after construing the biasing means limitation,
 the Board determined that Cleveland did not teach the first
 function of the biasing means. That is a factual finding
 subject to appellate review for substantial evidence. In re
 Cuozzo Speed Techs., LLC, 793 F.3d 1268, 1280 (Fed. Cir.
 2015) (“What a reference teaches and the differences be-
 tween the claimed invention and the prior art are questions
 of fact which we review for substantial evidence.”) (citing
 In re Baxter Int’l, Inc., 678 F.3d 1357, 1361 (Fed. Cir.
 2012)). Deere attempts to contort the Board’s opinion by
 suggesting that the Board actually misconstrued the claim
 in such a way so as to not read on the teachings of Cleve-
 land. We are not persuaded by that argument, which seeks
 to blur the clear delineation in the law between the two
 steps of the invalidity analysis. 3
     Moreover, Deere mischaracterizes the Board’s findings
 regarding Cleveland. Deere truncates a quote from the
 Board’s opinion and misleadingly asserts that the Board


     3    Because we agree with Gramm that Deere’s argu-
 ment is not actually based on claim construction, we de-
 cline to consider Gramm’s arguments that waiver and
 judicial estoppel should attach to any such claim construc-
 tion argument.
Case: 20-1488     Document: 49     Page: 9    Filed: 02/04/2021




 DEERE & COMPANY   v. GRAMM                                  9



 found that “Cleveland’s spring urges the arm to the in-
 clined orientation ‘through contact with the ground.’” Ap-
 pellant Br. 19 (quoting Decision, 2019 WL 7000106, at *15).
 Deere then spends significant portions of its brief arguing
 the undisputed and unsurprising point that the functions
 of the biasing means in claim 12 are carried out while the
 arm contacts the ground. But the full quote from the
 Board’s decision reveals the flaw in Deere’s argument:
     In Cleveland, it is only through contact with the
     ground that spring 38 is urged into an inclined ori-
     entation, not because of any urging function
     performed by spring 38.
 Decision, 2019 WL 7000106, at *15 (emphases added). The
 Board found that Cleveland’s helical spring—which also
 functions as part of the “arm” in Cleveland’s apparatus, see
 J.A. 308 col. 2 ll. 59–65—“is urged” into an inclined position
 “only” by the ground, and the spring does not itself do any
 “urging.” Thus, contrary to Deere’s assertion that the
 Board merely found that Cleveland’s spring performs the
 first biasing means function in a different way than the
 ’395 patent, the Board actually found that Cleveland’s
 spring does not perform that function at all.
     We are thus left only with the question whether sub-
 stantial evidence supports the Board’s finding that Cleve-
 land’s spring does not perform the required function of
 “urging [the] arm into an inclined orientation relative to
 vertical.” To support that finding the Board relied on nu-
 merous disclosures from Cleveland regarding the “elon-
 gated helical spring 38.” See Decision, 2019 WL 7000106,
 at *14–15. As stated in Cleveland:
     Spring 38 is flexible along its longitudinal axis but
     is adapted to maintain its straight configuration in
     absence of bending forces being applied thereto.
     Spring 38 and swing member 20 together form an
     elongated member which is free to swing about the
     axis provided by hinge bolt 30.
Case: 20-1488     Document: 49     Page: 10    Filed: 02/04/2021




 10                                DEERE & COMPANY   v. GRAMM



 J.A. 308 col. 2 ll. 60–65. The Board looked to Cleveland’s
 figures, including Figures 2, 3, 6, and 7, which together
 demonstrate how the helical spring functions as part of
 Cleveland’s apparatus as it moves across a field:




 J.A. 307 (annotations added). The Board then relied on
 passages in Cleveland’s written description, all of which
 demonstrate that Cleveland’s spring “urges the arm to a
 vertical orientation, not a selected orientation relative to
 vertical.” Decision, 2019 WL 7000106, at *14–15 (quoting
 Cleveland’s disclosure at J.A. 309–310 col. 3 l. 67–col. 4
 l. 26, col. 5 ll. 5–12). The Board thus found:
      In Cleveland, it is only through contact with the
      ground that spring 38 is urged into an inclined ori-
      entation, not because of any urging function per-
      formed by spring 38. Cleveland makes this clear
      by purposely constructing its device such that “. . .
      helical spring 38 will be deflected in the manner
      shown in Fig. 7.”
Case: 20-1488     Document: 49      Page: 11     Filed: 02/04/2021




 DEERE & COMPANY    v. GRAMM                                    11



 Id. (quoting Cleveland’s disclosure at J.A. 309 col. 3
 ll. 67–71). The disclosures in Cleveland that were cited by
 the Board constitute substantial evidence supporting the
 Board’s finding that Deere failed to show that Cleveland’s
 spring performs the first function of the biasing means in
 claim 12 of the ’395 patent.
     Finally, we disagree with Deere’s argument that this
 latest round of IPR decisions conflicts with the earlier final
 written decisions regarding claims 1–11 and 27–34. In
 those earlier decisions, the Board found that claim 4, which
 includes a “biasing means for urging said flexible arm
 downward into engagement with the soil,” would have been
 obvious in view of the prior art. See Deere & Co., 2016 WL
 11503073, at *22; ’395 patent col. 7 ll. 65–67. But we agree
 with the Board’s conclusion that:
     “urging said flexible arm downward into engage-
     ment with the soil” (as recited in claim 4) is not the
     same function as “urging said arm to a selected in-
     clined orientation relative to vertical . . .” (function
     [1] of the biasing means of claim 12).
 Decision, 2019 WL 7000106, at *13. The Board has never
 suggested that Cleveland’s spring does anything other
 than urge the flexible arm into engagement with the soil.
 The Board simply found here that Cleveland’s spring does
 so by urging the arm “to a vertical orientation, not a se-
 lected orientation relative to vertical.” Id. at *15. As dis-
 cussed above, that finding is supported by substantial
 evidence.
                          CONCLUSION
     We have considered Deere’s remaining arguments but
 we find them unpersuasive. Accordingly, the Board’s final
 written decisions are affirmed.
                         AFFIRMED